2013 UT App 200
_________________________________________________________

               THE UTAH COURT OF APPEALS


                         STATE OF UTAH,
                     Plaintiff and Appellee,
                                 v.
                      VICTOR MELENDREZ,
                    Defendant and Appellant.

                       Per Curiam Decision
                        No. 20120610‐CA
                       Filed August 8, 2013

               Second District, Ogden Department
                The Honorable Mark R. DeCaria
                         No. 111901847

           Samuel P. Newton, Attorney for Appellant
        John E. Swallow and Ryan D. Tenney, Attorneys
                         for Appellee

       Before JUDGES THORNE, VOROS, and CHRISTIANSEN.


PER CURIAM:

¶1    Victor Melendrez appeals the trial court’s imposition of
consecutive sentences in two felony cases. We affirm.

¶2      Melendrez was sentenced in June 2012 on convictions in two
separate cases. In one case, he was convicted by a jury of
aggravated burglary, theft, and possession of a firearm by a
restricted person. In the other case, he pleaded guilty to two counts
of theft by receiving. The trial court ordered that the sentences on
the counts within the same cases to run concurrently but ordered
the sentences for the two different cases to run consecutively to one
another.
                          State v. Melendrez


¶3     Melendrez argues that the trial court abused its discretion in
imposing consecutive sentences because the trial court did not
explicitly consider Melendrez’s rehabilitative needs at sentencing.
In determining whether to impose concurrent or consecutive
sentences, “the court shall consider the gravity and circumstances
of the offenses, the number of victims, and the history, character,
and rehabilitative needs of the defendant.” Utah Code Ann. § 76‐3‐
401(2) (LexisNexis 2012). Melendrez asserts that the trial court’s
brief pronouncement that the sentences in the two cases would run
consecutively indicates that the trial court did not consider all of
the statutory factors. We disagree.

¶4     “[A]s a general rule, we presume that the district court made
all the necessary considerations when making a sentencing
decision.” State v. Moa, 2012 UT 28, ¶ 35, 282 P.3d 985. “A
sentencing judge is not required to articulate what information [he]
considers in imposing a sentence.” Id. ¶ 40. Accordingly, this court
“will not assume that the trial court’s silence, by itself, presupposes
that the court did not consider the proper factors as required by
law.” State v. Helms, 2002 UT 12, ¶ 11, 40 P.3d 626.

¶5     Here, the trial court had the benefit of a presentence report
(PSI) containing information regarding Melendrez’s criminal and
personal history, his supervision history, and his drug use and
mental health history. The report also contained the factual
summary of one of the cases and Melendrez’s own statements
regarding that criminal episode.1 The PSI contained the
recommendation for a prison term for that case. Although
Melendrez asserts that the trial court failed to consider that he
would benefit from treatment, the information in the PSI indicates
that Melendrez minimizes his conduct and responsibility and has



1. The PSI was prepared in the case resulting in the conviction after
a jury trial. After the PSI was prepared in that case, Melendrez
pleaded guilty to charges in the other case and was sentenced in
both cases on the same day.




20120610‐CA                       2                 2013 UT App 200
                          State v. Melendrez


a poor history under supervision, along with an extensive criminal
history. Given the information in the PSI, it is reasonable to assume
that the trial court considered all the statutory factors in sentencing
Melendrez. Accordingly, Melendrez has not shown any abuse of
discretion by the trial court.

¶6     Affirmed.




20120610‐CA                       3                 2013 UT App 200